UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Health Sciences Drive, Suite 113 Stony Brook, New York 11790 (Address of principal executive offices) (Zip Code) 631-444- 8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesx No As of August 13, 2009, the registrant had 274,891,570 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended June 30, 2009 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis or Plan of Operation 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 - Controls and Procedures 38 Part II - Other Information Item 1 - Legal Proceedings 38 Item 1A - Risk Factors 39 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 - Defaults Upon Senior Securities 41 Item 4 - Submission of Matters to a Vote of Security Holders 41 Item 5 - Other Information 41 Item 6 - Exhibits 41 Signatures Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2009 September 30, 2008 (unaudited) ASSETS Current assets: Cash $ 17,372 $ 136,405 Restricted Cash — — Accounts Receivable 16,425 75,150 Prepaid expenses 322,800 83,333 Total current assets 356,597 294,888 Property, plant and equipment-net of accumulated depreciation of $191,645 and $147,132, respectively 19,217 63,730 Other assets: Deposits 8,322 8,322 Capitalized finance costs-net of accumulated amortization of $585,940 and $464,274, respectively 74,060 113,226 Intangible assets: Patents, net of accumulated amortization of $33,851 and $31,762, respectively (Note B) 406 2,494 Intellectual property, net of accumulated amortization and write off of $8,339,526 and $8,066,682, respectively (Note B) 1,091,374 1,364,217 Total Assets $ 1,549,976 $ 1,846,877 LIABILITIES AND DEFICIENCY IN STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities (Note C) $ 940,692 $ 12,821,171 Convertible notes payable, net of unamortized discount of $420,720 and $486,726, respectively (Note D) 1,529,280 3,063,274 Total current liabilities 2,469,972 15,884,445 Commitments and contingencies (Note H) — — Deficiency in Stockholders’ Equity (Note F) Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; -0- and 60,000 issued and outstanding as of June 30, 2009 and September 30, 2008 — — Common stock, par value $0.001 per share; 410,000,000 shares authorized; 261,888,747 and 205,359,605 issued and outstanding as of June 30, 2009 and September 30, 2008, respectively 261,889 205,359 Additional paid in capital 140,803,386 133,133,354 Accumulated deficit (141,985,271 ) (147,376,281 ) Total deficiency in stockholders’ equity (919,996 ) (14,037,568 ) Total Liabilities and Deficiency in Stockholders’ Equity $ 1,549,976 $ 1,846,877 See the accompanying notes to the unaudited condensed consolidated financial statements 1 APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSSES (unaudited) Three Months Ended June 30, Nine Months Ended June 30, 2009 2008 2009 2008 Sales $ 22,925 $ 252,691 $ 234,170 $ 583,595 Cost of sales (2,521 ) (50,489 ) (54,856 ) (124,493 ) Gross Profit 20,404 202,202 179,314 459,102 Operating expenses: Selling, general and administrative 982,945 951,828 5,430,490 3,365,880 Research and development 28,306 19,816 131,695 112,042 Depreciation and amortization 104,818 109,555 319,445 324,603 Total operating expenses 1,116,069 1,081,199 5,881,630 3,802,525 NET LOSS FROM OPERATIONS (1,095,665 ) (878,997 ) (5,702,316 ) (3,343,423 ) Other income (Note C) — — 12,023,888 — Interest expense, net (234,940 ) (649,722 ) (929,991 ) (1,643,727 ) Net income (loss) before provision for income taxes (1,330,605 ) (1,528,719 ) 5,391,581 (4,987,150 ) Income taxes (benefit) 75 — 572 — NET INCOME (LOSS) $ (1,330,680 ) $ (1,528,719 ) $ 5,391,009 $ (4,987,150 ) Net income (loss) per share-basic $ (0.01 ) $ (0.01 ) $ 0.02 $ (0.03 ) Net income (loss) per share-diluted $ (0.01 ) $ (0.01 ) $ 0.02 $ (0.03 ) Weighted average shares outstanding- Basic 261,343,763 192,749,058 245,162,159 188,818,049 Diluted 261,343,763 192,749,058 291,705,369 188,818,049 See the accompanying notes to the unaudited condensed consolidated financial statements 2 APPLIED DNA SCIENCES, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Nine months ended June 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ 5,391,009 $ (4,987,150 ) Adjustments to reconcile net loss to net used in operating activities: Depreciation and amortization 319,445 324,603 Reversal of accrued penalty charges (12,023,888 ) — Fair value of vested options issued to officers, directors and employees 2,451,677 — Fair value of warrants issued in exchange for services rendered 217,865 — Amortization of capitalized financing costs 121,666 321,587 Amortization of debt discount attributable to convertible debentures 796,932 1,375,876 Common stock issued in exchange for services rendered 186,094 1,040,000 Change in assets and liabilities: Decrease (increase) in accounts receivable 58,725 (89,483 ) Decrease (increase) in prepaid expenses and deposits 160,533 (8,083 ) Increase (decrease) in accounts payable and accrued liabilities 483,408 (387,383 ) Increase in deferred expenses — 60,000 Net cash used in operating activities (1,836,533 ) (2,350,033 ) Cash flows from investing activities: Decrease in restricted cash held in escrow — 399,920 Acquisition (disposal) of property and equipment, net — (22,500 ) Net cash provided by (used in) investing activities — 377,420 Cash flows from financing activities: Net proceeds from issuance of convertible notes 1,717,500 2,532,580 Net cash provided by financing activities 1,717,500 2,532,580 Net (decrease) increase in cash and cash equivalents (119,033 ) 559,967 Cash and cash equivalents at beginning of period 136,405 25,185 Cash and cash equivalents at end of period $ 17,372 $ 585,152 Supplemental Disclosures of Cash Flow Information: Cash paid during period for interest $ — $ — Cash paid during period for taxes $ — $ — Non-cash transactions: Fair value of vested options issued to officers, directors and employees $ 2,451,677 $ — Fair value of warrants issued for services $ 217,865 $ — Common stock issued for services $ 586,094 $ 1,040,000 Common stock issued in exchange for previously incurred debt $ 3,740,000 $ 600,275 See the accompanying notes to the unaudited condensed consolidated financial statements 3 APPLIED DNA SCIENCES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 (unaudited) NOTE A — SUMMARY OF ACCOUNTING POLICIES General The accompanying interim condensed consolidated balance sheet as of June 30, 2009, the condensed consolidated statements of losses for the three months and six months ended June 30, 2009 and 2008, and the condensed consolidated statements of cash flows for the six months ended June 30, 2009 and 2008 are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and applicable rules and regulations of the SEC for interim financial reporting. Accordingly, certain information and footnote disclosures have been condensed or omitted pursuant to SEC rules that would ordinarily be required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended June 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2009. The unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended September 30, 2008 included in the Company’s Annual Report on Form 10-K filed with the SEC on December 16, 2008. Business and Basis of Presentation On September 16, 2002, Applied DNA Sciences, Inc. (the “Company”) was incorporated under the laws of the State of Nevada. Effective December 17, 2008, the Company reincorporated from the State of Nevada to the State of Delaware. During the year ended September 30, 2007, the Company transitioned from a development stage enterprise to an operating company. The Company is principally devoted to developing DNA embedded biotechnology security solutions in the United States.
